Exhibit 10.4

 

THE PANTRY, INC.

 

AWARD AGREEMENT

(Awarding Restricted Stock to Non-Employee Director)

 

THIS AWARD AGREEMENT (this “Agreement”) is dated as of the [Grant Date] (the
“Grant Date”) by and between The Pantry, Inc., a Delaware corporation (the
“Company”), and [Director] (“Participant”) pursuant to The Pantry, Inc. 2007
Omnibus Plan (the “Plan”). All capitalized terms not otherwise defined herein
shall have the meanings set forth in the Plan.

 

RECITALS:

 

A.       Participant is a member of the Board of Directors of the Company and
the Company considers it desirable to give Participant an added incentive to
advance the interests of the Company and its shareholders.

 

B.        The Company now desires to grant Participant shares of common stock of
the Company, par value $.01 per share (the “Shares”) in the form of Restricted
Stock, pursuant to the terms and conditions of this Agreement and the Plan.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the covenants hereinafter set forth, the
parties agree as follows:

 

1.         Grant of Restricted Stock. The Company has granted Participant, and
Participant hereby accepts, [Number] Shares of Restricted Stock, having a Fair
Market Value per Share of [FMV] on the Grant Date. The Restricted Stock is
subject to the terms and conditions stated in this Agreement and in the Plan.

 

2.         Period of Restriction. Subject to Participant’s continuing to provide
services to the Company, the substantial risk of forfeiture and certain
restrictions set forth in this Agreement with respect to the Restricted Stock
shall lapse with respect to all the Shares on the first anniversary of the Grant
Date (the “Period of Restriction”). Participant acknowledges that prior to the
expiration of the Period of Restriction, the Restricted Stock may not be sold,
transferred, pledged, assigned, encumbered, alienated, hypothecated or otherwise
disposed of (whether voluntarily or involuntarily or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy)).

 

3.         Ownership. Participant agrees that Participant’s ownership of the
Restricted Stock will be evidenced solely by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
stock transfer agent in Participant’s name. Subject to the requirements of
Section 8 hereof, upon the expiration of the Period of Restriction, the Company
shall transfer the vested shares to Participant.

 

 

--------------------------------------------------------------------------------



 

4.

Termination.

 

(a)       Death or Disability. If the termination of Participant’s director
relationship with the Company is as a result of Participant’s death or
Disability (within the meaning of Section 22(e)(3) of the Code), then the Period
of Restriction shall immediately lapse, causing any restrictions which would
otherwise remain on the Restricted Stock to immediately lapse.

 

(b)       Involuntary Termination. If the termination of Participant’s director
relationship with the Company is as a result of Participant’s Involuntary
Termination (for purposes of this Agreement, defined as Participant’s not being
voted to a new term by the shareholders or voted off the Board by fellow
directors other than for Cause, as that term is generally recognized under
applicable law and the prior practices and policies of the Company), then the
restrictions set forth in this Agreement with respect to the restricted Stock
shall lapse as to one twelfth (1/12th) of the Shares of Restricted Stock for
each full month of service rendered by Participant from the Grant Date through
the date of such termination. Any Restricted Stock the restrictions on which do
not lapse as a result of such pro-ration shall be immediately forfeited.

 

(c)       Other Terminations. If Participant’s termination is for any reason
other than death, Disability or Involuntary Termination, then all Restricted
Stock for which the Period of Restriction had not lapsed prior to the date of
such Termination shall be immediately forfeited.

 

5.         Rights as a Shareholder. Participant shall have all rights of a
shareholder (including, without limitation, dividend and voting rights) with
respect to the Restricted Stock, for record dates occurring on or after the
Grant Date and prior to the date any such Shares of Restricted Stock are
forfeited in accordance with this Agreement, except that any dividends or
distributions paid in Shares or other securities (including, without limitation,
any change in the shares of Restricted Stock pursuant to Section 4.4 of the
Plan) with respect to the Restricted Stock shall, during the Period of
Restriction, be deposited with the Company or any holder appointed pursuant to
Section 3 hereof, together with a stock power endorsed in blank or other
appropriate instrument of transfer, or credited to Participant’s book-entry
account established under Section 3 hereof, as applicable, and shall be subject
to the same restrictions (including, without limitation, the Period of
Restriction) as such Restricted Stock and otherwise considered to be such
Restricted Stock for all purposes hereunder.

 

6.         No Right to Continue as Director. Participant acknowledges and agrees
that any right to have restrictions on the Restricted Stock lapse is earned only
by continuing in the service of the Company, or satisfaction of any other
applicable terms and conditions contained in the Plan and this Agreement, and
not through the act of becoming a director, being granted the Restricted Stock
or acquiring Shares hereunder.

 

7.         The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
requirements as may from time to time be adopted by the Committee. In the event
of any conflict between the provisions of the

 

2

 

--------------------------------------------------------------------------------



Plan and this Agreement, the provisions of the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. A copy of the Plan is
available to Participant at the Company’s principal executive offices upon
request and without charge.

 

 

8.

Compliance with Laws and Regulations.

 

(a)       The Restricted Stock and the obligation of the Company to sell and
deliver Shares hereunder shall be subject in all respects to (i) all applicable
Federal and state laws, rules and regulations and (ii) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Committee shall, in its discretion,
determine to be necessary or applicable. Moreover, the Company shall not deliver
any certificates for Shares to Participant or any other person pursuant to this
Agreement if doing so would be contrary to applicable law. If at any time the
Company determines, in its discretion, that the listing, registration or
qualification of Shares upon any national securities exchange or under any state
or Federal law, or the consent or approval of any governmental regulatory body,
is necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.

 

(b)       The Shares received upon the expiration of the applicable portion of
the Period of Restriction shall have been registered under the Securities Act of
1933, as amended (“Securities Act”). If Participant is an “affiliate” of the
Company, as that term is defined in Rule 144 under the Securities Act (“Rule
144”), Participant may not sell the Shares received except in compliance with
Rule 144. Certificates representing Shares issued to an “affiliate” of the
Company may bear a legend setting forth such restrictions on the disposition or
transfer of the Shares as the Company deems appropriate to comply with Federal
and state securities laws.

 

(c)        If, at any time, the Shares are not registered under the Securities
Act, and/or there is no current prospectus in effect under the Securities Act
with respect to the Shares, Participant may be required to execute, prior to the
delivery of any Shares to Participant by the Company pursuant to this Agreement,
an agreement (in such form as the Company may specify) in which Participant
represents and warrants that Participant is purchasing or acquiring the shares
acquired under this Agreement for Participant’s own account, for investment only
and not with a view to the sale or distribution thereof, and represents and
agrees that any subsequent offer for sale or distribution of any kind of such
Shares shall be made only pursuant to either (i) a registration statement on an
appropriate form under the Securities Act, which registration statement has
become effective and is current with regard to the Shares being offered or sold,
or (ii) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption Participant shall, prior to any
offer for sale of such Shares, obtain a prior favorable written opinion, in form
and substance satisfactory to the Company, from counsel for or approved by the
Company, as to the applicability of such exemption thereto.

 

3

 

--------------------------------------------------------------------------------



 

9.         Notices. All notices by Participant or Participant’s assignees shall
be addressed to The Pantry, Inc., 1801 Douglas Drive, Sanford, North Carolina
27330, Facsimile: (919) 774-3329, Attention: Human Resources, or such other
address as the Company may from time to time specify. All notices to Participant
shall be addressed to Participant at Participant’s address in the Company’s
records.

 

10.       Governing Law. This Agreement shall be construed under and governed by
the laws of the State of Delaware without regard to the conflict of law
provisions thereof.

 

11.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which together shall be deemed one
Agreement.

 

 

4

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first above written.

 

THE COMPANY:

 

THE PANTRY, INC.

 

By:_____________________________

 

Peter J. Sodini

 

Chairman and Chief Executive Officer

 

 

PARTICIPANT:

 

__________________________________

[Director]

 

 

5

 

 